Citation Nr: 1041007	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disability, to include arthritis and tendonitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from March 1962 to 
March 1964.  

This issue comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
that denied service connection for right and left shoulder 
disabilities.  

In June 2006, the Veteran testified before the undersigned at a 
Board hearing.  A transcript of the hearing has been associated 
with the file.  

In May 2007, the Board remanded several claims, including the 
current claim on appeal.  The Veteran was given a VA examination 
of the shoulders as requested by the Board.  The RO granted a 
total disability rating for individual unemployability in April 
2010.  The Board is satisfied there was substantial compliance 
with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

A preponderance of the evidence is against a finding that a 
bilateral shoulder disability, to include arthritis and 
tendonitis, had its clinical onset in service or is otherwise 
related to active duty.  


CONCLUSION OF LAW

Bilateral shoulder disability was not incurred or aggravated in 
service, and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A July 2004 letter satisfied the duty to notify the Veteran.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b) (2010).  The agency of original jurisdiction notified 
the Veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  

The Veteran was not informed of how VA determines disability 
ratings or effective dates, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As discussed below, the 
Board finds that the evidence of record does not support a grant 
of service connection for a bilateral shoulder disability.  In 
light of this denial, no effective date will be assigned.  The 
Board finds that there can be no possibility of any prejudice to 
the appellant in proceeding with the issuance of a final decision 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The duty to assist contemplates that VA will help a claimant 
obtain records relevant to the claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4) (2010).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and relevant 
medical records have been secured.  The Veteran was given a VA 
examination in March 2010.  

A July 2001 statement to a state department of health and June 
2001 letter from the Social Security Administration (SSA) show 
the Veteran applied for SSA benefits.  In Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit noted that 
38 U.S.C.A. § 5103A does not require VA to obtain all medical 
records or all SSA disability records, only those that are 
relevant and have a reasonable possibility of helping to 
substantiate the Veteran's claim.  Golz at 1321.  In this 
instance, his statement is related to his already service-
connected neck and low back disabilities and not to his current 
claim.  The Board finds that the duties to notify and to assist 
have been met.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough.  There must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witness's personal knowledge.  Barr v. Nicholson, 
21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2) (2009).  

The Board must also assess the credibility, and therefore the 
probative value of the evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  In determining whether documents submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay 
evidence stating that any event occurred does not have to be 
accepted unless documentary evidence can prove otherwise.  
Rather, the probative value of lay statements is to be weighed 
like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).  

In his May 2004 claim, the Veteran stated: "...the condition of my 
shoulders was caused by the vehicle accident while on active 
duty."  In April 2005, the Veteran stated in his notice of 
disagreement that his service treatment records showed he had 
pain in the trapezius muscle groups.  January 2006 letters from 
the Veteran's current wife and ex-wife do not mention shoulder 
problems, but speak in general about the Veteran being in a car 
accident in service and his pain from disabilities stemming from 
that incident.  At the June 2006 Board hearing, the Veteran's 
representative said the Veteran was told on active duty that his 
shoulder would come to bother him.  (Transcript, p 12).  He also 
said it appears that the etiology of the Veteran's shoulder 
problem was the accident.  Id.  

The Veteran is currently service-connected for the residuals of 
cervical spine strain with arthritis (from March 1964), 
lumbosacral strain with traumatic arthritis (from June 2001), and 
adjustment disorder with mild depressed mood associated with his 
cervical spine strain (from May 2004).  

Service treatment records do document the Veteran was in a car 
accident.  An October 1961 pre-induction examination was negative 
for shoulder problems.  In July 1963, clinicians found the 
Veteran had strained his left trapezius after car accident.  It 
was thought that he may have sustained an acute ligamentous tear 
which was irritated by his activities as a dentist.  An October 
1963 report of medical examination noted that the Veteran was 
recently hospitalized for an automobile accident and still had 
pain.  There was no showing of shoulder or upper extremity 
disability.  

In a November 1963 service treatment record, an orthopedic record 
showed the Veteran still had pain in the right and upper portion 
of the trapezius of the neck.  This situation was aggravated 
after working on patients in a dental chair.  The symptoms could 
not be explained; X-rays were normal.  He received a neurological 
examination the same month.  This record states the Veteran was 
struck by a car from behind and knocked down.  He complained of 
neck pain.  He was "without associated extremity difficulties."  
The impression was no evidence of neurological symptoms.  

In a March 1964 report of medical history, the Veteran checked 
that he had a painful or trick shoulder or elbow.  This painful 
shoulder was reported as due to trauma in the physician's 
summary.  A clinical evaluation of the shoulder was normal.  In a 
March 1964 record, a private doctor, Dr. Breck, stated the 
Veteran was going to have permanent neck pain.  In May 1965, a VA 
examination showed the Veteran complained of pain at his neck and 
mid-back.  An orthopedic examination was normal with only 
tenderness to palpation of the neck.  The Veteran did not 
complain of shoulder pain.  

In June 2001, the Veteran reported aggravating his back 5 days 
prior "in a scuffle."  
In a February 2002 VA record, the Veteran reported no pain 
radiating to legs or arms.  He said he retired as a dentist in 
the 1980s due to his neck and back problems.  He had no history 
of extremity weakness or numbness.  He was the main caretaker for 
his mother with Alzheimer's disease until she recently died.  

At a March 2002 VA spine examination, the Veteran described his 
in-service accident, where he was getting out of his parked car 
when another car hit his car from behind.  He stated he had a 
neck fracture, although he was not certain where the fracture 
was.  After the injury, the Veteran returned to a relatively 
normal and active lifestyle.  He developed severe arm pain which 
worsened when his arms were elevated.  He had to elevate his arms 
frequently during his job as a dentist.  There was radiation of 
pain to the right arm greater than to the left arm.  

The examination report states the Veteran was an excellent golfer 
in the past, but could no longer play.  Upon physical 
examination, the Veteran's strength in his upper extremities was 
5/5 bilaterally.  There was no abnormality noted.  The examiner 
found the Veteran's current problems were linked to degenerative 
changes.  

In August 2002, the Veteran reported to VA urgent care 
complaining of right shoulder pain, along with pain in low back, 
neck and side.  In October 2002, a VA neurosurgery record showed 
the Veteran had increasing neck pain with radicular radiation of 
pain to the right arm and shoulder.  Pain was worse with head 
extension.  An MRI revealed moderate degenerative joint disease 
with moderate canal stenosis.  The impression was neck and right 
arm pain with cervical spondylosis.  An addendum showed that it 
was determined the Veteran's shoulder pain was longstanding due 
to the Veteran's history of being a baseball pitcher in his 
youth.  After the accident in 1963, the neck pain increased.  
There was pain in the right shoulder on a straight lift above the 
head with the palm up.  The assessment was mild degenerative disc 
disease at C5/6 appearing to touch the spinal cord.  

In a January 2004 report of a VA examination of the spine, the 
Veteran had bilateral arm pain from his elbow to his shoulder in 
association with his neck pain.  The examiner mentioned that 
during the course of the examination the Veteran appeared to put 
forth questionable effort.  He had 4/5 strength in his upper 
extremities.  He also had decreased sensation to light touch.  An 
MRI of the whole skeleton from January 2004 showed minimal 
degenerative join disease in the cervical spine at C3 and C4 and 
degenerative joint disease in the knee areas.  A January 2004 VA 
neurology record concluded that the Veteran's upper extremity 
symptoms were linked to his neck and low back.  

In March 2004, the Veteran was admitted for his chronic pain and 
decline in functional status.  His discharge summary showed his 
primary diagnosis was chronic pain.  His secondary diagnosis was 
debility secondary to chronic pain, cervical spondylosis with 
radiculopathy, chronic rotator cuff tendinopathy, polymyalgia 
rhematica and polyarthritis.  A March 2004 record showed the 
Veteran was to undergo an MRI for his shoulders and noted that 
the Veteran was at high risk for rotator cuff tears due to his 
history of working as a dentist.  

A March 2004 VA orthopedic record showed the Veteran complained 
of bilateral shoulder pain, the right greater than left, since 
1964.  The symptoms were worse since September 2003 without 
injury or known provoking event.  The Veteran described: 
"[v]ague localization of pain to posterior aspect of shoulders 
with radiation from deltoid down lateral aspect of arms ..." The 
pain was worse in the right arm.  The Veteran reported being a 
baseball pitcher and being in a motor vehicle accident.  The 
Veteran's service-connected disability to the cervical spine was 
noted.  X-rays showed moderate arthropathy of the 
acromioclavicular joints bilaterally with articular narrowing and 
osteophyte formation.  Both shoulders had a normal appearance 
with no mal-alignment, defects or deformities.  There was no 
crepitus or contracture of the shoulders.  The joints were intact 
without subluxation or laxity.  There was no inflammation, 
erythema, eccymosis or induration.  There was tenderness to 
palpation of the right shoulder greater than the left.  The 
impression was to rule out rotator cuff tear or tendinopathy as 
the Veteran did have signs of impingement and some arthropathy on 
the X-ray.  

Another record confirmed tendinopathy of the right rotator cuff 
with a partial tear.  The March 2004 VA MRI report showed 
findings consistent with supraspinus tendinopathy.  X-rays of the 
bilateral shoulders showed degenerative changes within the 
acromioclavicular joint that were more pronounced on the left.  
In April 2004 a VA orthopedic record showed intermittent shoulder 
pain.  The partial tear of the right rotator cuff was noted.  
Surgery was not recommended due to the Veteran's physical 
condition.  

In March 2010, the Veteran received a VA examination for his 
shoulders.  The Veteran's claims file and medical records were 
reviewed.  The Veteran stated he had a history of bilateral 
shoulder pain since 1963.  He was involved in a motor vehicle 
accident.  The Veteran said he was getting out of a vehicle and 
was thrown back into the car.  He had bilateral shoulder pain 
ever since.  There were no current treatments for this condition 
according to the Veteran.  He also said there had no injuries as 
a baseball player prior to his entrance into service.  

The Veteran described impairment with his shoulders and said he 
does not do routine activities or chores and avoids use of the 
arms.  The examiner reviewed the Veteran's service treatment 
records.  She noticed the absence of shoulder complaints in 1963, 
the year following the Veteran's accident.  It wasn't until the 
separation examination in March 1964 that the Veteran reported a 
"painful shoulder due to trauma."  A general medical 
examination in 1965 also mentioned no shoulder concerns.  The 
examiner saw that in 2002, the Veteran did report neck pain with 
radiation into the right shoulder and in March 2004 the Veteran 
was admitted for chronic pain and was noted to have chronic 
rotator cuff tendonitis.  

An August 2002 VA record showing radiation at both shoulders was 
inserted into the examination report.  Also put into the report 
was a December 2003 addendum showing the Veteran said he had a 
history of a shoulder injury at 17 when pitching baseball.  

Physical examination showed that the Veteran had tenderness over 
the supraspinus tendon.  His right shoulder was lower when 
compared to his left shoulder.  Two X-rays were taken.  Mild to 
moderate degenerative joint disease was present in both 
shoulders.  The diagnoses included degenerative joint disease and 
tendonitis of the shoulders.  

The examiner first stated that the Veteran's bilateral shoulder 
condition was less likely as not secondary to his service-
connected cervical spine condition.  She explained that this was 
a separate condition that had no relationship to the degenerative 
joint disease and tendonitis of the bilateral shoulders.  She 
clarified that the records showing radiation of pain into the 
arms was part of the cervical spine disability and that a 
cervical spine disability would not cause degenerative joint 
disease or tendonitis.  The examiner also said that a complete 
review of the file does not document any chronic bilateral 
shoulder disability that existed since the Veteran's service.  
She related the Veteran's degenerative joint disease and 
tendonitis of the shoulders to the aging process and the 
Veteran's occupation as a dentist.  

The Board finds that service connection is not warranted for the 
bilateral shoulders.  The Board affords the Veteran's statements 
regarding the chronicity of his shoulder disabilities less weight 
because the evidence shows a lack of consistency and 
plausibility, which are considerations for the Board.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Board finds the Veteran competent to report he experienced 
pain in his shoulders since service.  The Veteran may state what 
he actually experienced and experiencing pain is within his 
personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994); 
38 C.F.R. § 3.159(a)(2) (2010).  However, the Board must also 
assess credibility.  A main inconsistency of the Veteran was 
highlighted by the March 2010 VA examination; the Veteran told 
the examiner he had no prior injury to his pitching arm before 
service, but a December 2003 VA addendum record reflects that the 
Veteran said at that time he had a history of a shoulder injury 
at 17 when pitching baseball.  The Veteran's statements about an 
injury or lack of an injury show that he is inconsistent and 
diminishes his reliability as a historian.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  As a result, the Board assigns less 
weight to the Veteran's statements, especially his statement that 
his shoulders have been painful since his service.  

However, even if continuity of shoulder symptoms since service is 
conceded, a preponderance of the evidence weighs against the 
claim.  The Board assigns a great deal of weight to the March 
2010 VA examination report.  The examiner detailed evidence in 
the claims file, examined the Veteran, reviewed diagnostic tests 
and interviewed the Veteran.  Most of all, the examiner gave 
sound reasons for her opinion that the Veteran's bilateral 
shoulder tendonitis and arthritis were not related to service or 
to service-connected disability but instead were linked to the 
aging process and the Veteran's profession as a dentist.  

In some cases, lay evidence will also be competent and credible 
on the issues of diagnosis and etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-
precedential).  Specifically, lay evidence may be competent and 
sufficient to establish a diagnosis where (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

While the Veteran is competent to describe pain in his shoulders, 
it is not shown that he has the expertise to diagnose arthritis 
or other orthopedic disease.  Even medical doctors rely on x-ray 
testing and other diagnostic tools to identify orthopedic 
disease.  The Veteran is not competent to conclude that current 
shoulder pathology is related to his co The Veteran is not 
competent to conclude that current shoulder pathology is related 
to his complaints of shoulder pain since service.  In this case, 
a clear preponderance of the evidence is against the Veteran's 
claim for service connection for a bilateral shoulder disability 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010).  


ORDER

Service connection for a bilateral shoulder disability, to 
include arthritis and tendonitis, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


